Appeal from an order denying the corporate executor’s motion to transfer this action from the Supreme Court, Queens County, to the Surrogate’s Court of New York County, pursuant to section 190-a of the Civil Practice Act. Order reversed on the law and the facts, with ten dollars costs and disbursements, and the motion granted, without costs. In the exercise of a sound legal discretion, this motion should have been granted in view of a prompt trial being available in the Surrogate’s Court. This course will avoid a year’s delay that would ensue if the action be retained in Queens county, and also avoid a similar delay in the administration *889of the decedent’s estate. The plaintiff should welcome an early disposition of his causes of action if they have merit. Lazansky, P. J-, Hagarly, Carswell, Johnston and Adel, JJ., concur.